DETAILED ACTION
Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Claims 1-15 are drawn to a near-infrared shielding ultrafine particle dispersion body. 

II.	Claims 16-19 are drawn to a method for producing a near-infrared shielding ultrafine particle dispersion body. 


3.	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:	The basis for holding lack of unity between Group I-II is as follows. The technical features are common to claims 1, and 16 such a near-infrared shielding ultrafine particle dispersion body in which ultra-fine particles having near-infrared shielding properties are dispersed in a solid medium, wherein the ultrafine particles are composite tungsten oxide ultrafine particles represented by a general formula MxWyOz, where M is one or more elements selected from H, He, alkali metal, alkaline earth metal, rare earth element, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Si, Ge, Sn, Pb, Sb, B, F, P, S, Se, Br, Te, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os, Bi, and I, W is tungsten, O is oxygen, satisfying 0.001 ≤ x/y ≤1, 2.0< z/y ≤ 3.0, and have an XRD peak top intensity ratio value of 0.13 or more based on an XRD peak intensity ratio value of 1 on plane (220) of a et al. (WO 2017/002763 A1, equivalent to US Pub. No. 2018/0170021 A1, hereinafter, “’021”). ‘021 teaches a near-infrared shielding fine-particle dispersion including a benzotriazole-based ultraviolet absorber, in which composite tungsten oxide fine particles are dispersed in a solid medium such as ethylene-vinyl acetate copolymer resin (Page 20, [0285], Table 1, Examples).’021 teaches a laminated structure for solar radiation shielding, in which an intermediate layer including said composite tungsten oxide fine particles is sandwiched between two laminated plates selected from a sheet glass, a plastic, or a plastic containing fine particles having a solar radiation shielding function, and indicates that said composite tungsten oxide fine particles have hexagonal crystal structures (Page 19, [0274], Example 1). In addition,’021, in examples, indicates that, in the aforementioned dispersion including composite tungsten oxide fine particles where the crystal phase is a Cs0.33WO3 single phase, the volatile component content is 2.5% (Page 20, [0289]) or 2.1 % by mass (Page 21, [0300]), and specifically discloses a laminated structure in which said dispersion is used. ‘021 does not expressly teach the ratio of the highest XRD peak intensity for the composite tungsten oxide fine particles.
However, based on paragraph [0037] of the description in the present application, the highest XRD peak intensity for the composite tungsten oxide fine particles is considered to be 0.13 or more, if 50% or more of the fine particle volume is single crystal. Thus, since the composite tungsten oxide fine particles specifically disclosed in ‘021 do not contain a heterogeneous phase and have good crystallinity, and it is thus inferred that 50% or more of the fine particle volume is single crystal, , and that the ratio of the highest XRD peak intensity will be 0.13 or more. Since the limitation of claims 1, and 16 fail to define a contribution over ‘021, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.   
Therefore there is not a special technical feature present which links the claims as defined by PCT Rule 13.2. Accordingly, claims 1, and 16 are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 

EQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

4.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

6.	A telephone call was made to Tiffany N. Adigwe on 01/13/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/13/2022